Case 8:15-cv-02034-JVS-JCG Document 1127-12 Filed 05/03/21 Page 1 of 5 Page ID
                                  #:77133
                                                          FILED PUBLICLY
                                                          PURSUANT TO COURT
                                                          ORDER AT DOCKET NO.
                                                          1116




                     EXHIBIT 91




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 91
Case 8:15-cv-02034-JVS-JCG Document 1127-12 Filed 05/03/21 Page 2 of 5 Page ID
                                  #:77134


Message
From:                        [/O=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
                  Scott Ferrell
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=SFERRELL]
 Sent:            6/11/2015 4:29:21         PM

To:               Victoria Knowles       [vknowles@trialnewport.com]
 Subject:         RE: Strataluz    v.   Nutrex



Im   sorry, I meant for enzyte. Nutrex is good to go                       as   is.




Founding Partner
Newport Trial Group                     —

                                            A National     Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)       706-6464


From: Victoria Knowles
Sent:   Thursday, June 11, 2015 4:29 PM
To: Scott Ferrell
Subject:     RE: Strataluz   v.   Nutrex


For Nutrex     only, correct?      Not   Enzyte?

From: Scott Ferrell
Sent: Thursday, June 11, 2015 4:28 PM
To: Victoria Knowles
Subject: RE: Strataluz v. Nutrex

As I think about         this, im going to make a last minute                change. Sorry.
Lets    sue   them in    san       Bernardino      state   court, ucl   only, limit the damages sought to $74,999, don’t
seek    an   injunction.


               Y. Ferrell, Log.
Founding Partner
Newport Trial Group A National Litigation Boutique
                                        —




sferrell@trialnewport.com
www.trialnewport.com
(949)       706-6464




                                                                                                                    NTG070767
   CONFIDENTIAL
                                                 DECLARATION OF JOSHUA S. FURMAN                              EXHIBIT 91
Case 8:15-cv-02034-JVS-JCG Document 1127-12 Filed 05/03/21 Page 3 of 5 Page ID
                                  #:77135


From: Victoria Knowles
Sent:    Thursday, June 11, 2015 4:19 PM
To: Scott Ferrell
Subject:      RE: Strataluz    v.   Nutrex


Here’s the      one   for   Enzyte.   |’ll make   sure   photos for the respective products are inserted in to each complaint.

From: Scott Ferrell
Sent: Thursday, June 11, 2015 4:13 PM
To: Victoria Knowles
Cc: Dave Reid; Katherine Kirshner; Mandy                  Jung
Subject: RE: Strataluz v. Nutrex

Vic,

This is       good to file.         Let’s add     an     allegation that Nutrition Zone independently advertises and
promotes the Nutrex product. Thanks,



Founding Partner
Newport Trial Group                     —
                                             A National       Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)     706-6464

From: Victoria Knowles
Sent:    Thursday, June 11, 2015 9:48 AM
To: Scott Ferrell
Cc: Dave      Reid; Katherine Kirshner;         Mandy Jung
Subject:      RE: Strataluz    v.   Nutrex


Scott,

Here’s    a   draft of the Strataluz     v.   Nutrex   complaint for your review.

Thanks,
vic


From: Scott Ferrell
Sent: Tuesday, June 09, 2015 1:52 PM
To: Katherine Kirshner; Mandy Jung
Cc: Victoria Knowles; Dave Reid
Subject: Re: Strataluz v. Nutrex




                                                                                                                                 NTG070768
   CONFIDENTIAL
                                                  DECLARATION OF JOSHUA S. FURMAN                                         EXHIBIT 91
Case 8:15-cv-02034-JVS-JCG Document 1127-12 Filed 05/03/21 Page 4 of 5 Page ID
                                  #:77136


Nutrition    zone   for the first and   Lindberg for the second, as long as venue works

Sent from my        BlackBerry 10 smartphone on the Verizon Wireless 4G                 LTE network.

From: Katherine Kirshner
Sent: Tuesday, June 9, 2015 1:47 PM
To: Scott Ferrell; Mandy Jung
Cc: Victoria Knowles; Dave Reid
Subject: RE: Strataluz v. Nutrex

Nutrition Zone      —
                         CA
Lindberg Nutrition Stores, Inc.          CA
Vitamin World Outlet Stores, Inc.           —


                                                NV




Katherine G. Kirshner
Litigation Paralegal

NEWPORT TRIAL GROUP
A Professional      Corporation
4100Newport Place Drive, Suite #800
Newport Beach, CA 92660
(949)   706-6464
(949)   706-6469     —

                         Fax
kkirshner@trialnewport.com
www.trialnewport.com
From: Scott Ferrell
Sent: Tuesday, June 09, 2015 10:25 AM
To: Mandy Jung; Katherine Kirshner
Cc: Victoria Knowles; Dave Reid
Subject: Strataluz v. Nutrex

Guys,

| would like to     sue   Orange County state court, and do so in a way that they cannot remove.
                          Nutrex in                                                                                      Rather than add
the non-removable language, I’d like to do this:


1.    Sue them      only for the UCL and not the Lanham Act, so that there is no removable claim; and
2.    Adda retailer defendant that is either (1) based in             California, or (2)   incorporated in Nevada.   That way, there will be
no   complete diversity for purposes of removal.

Kat/Mandy: Can you guys do some research to find retailers that sell Nutrex Vitrix and then find one that is based in
California   or   incorporated in Nevada?            | think Nutrition Zone is   one.



Vic: Can you draft the         Complaint?



                                                                                                                                    NTG070769
     CONFIDENTIAL
                                                DECLARATION OF JOSHUA S. FURMAN                                              EXHIBIT 91
Case 8:15-cv-02034-JVS-JCG Document 1127-12 Filed 05/03/21 Page 5 of 5 Page ID
                                  #:77137


Thanks,




Founding Partner
Newport Trial Group    —
                           A National Litigation   Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)   706-6464




                                                                         NTG070770
  CONFIDENTIAL
                               DECLARATION OF JOSHUA S. FURMAN      EXHIBIT 91
